Indian claims; pleading and practice; dismissal; failure to prosecute; right to counsel. — On August 3, 1982 Trial Judge Judith Ann Yannello filed recommended opinions denying defendant’s motions to dismiss these Indian claims cases for failure to prosecute. The trial judge concluded that delays in the prosecution of plaintiffs’ claims between 1978 and the fall of 1981 were caused by confusion over the status of plaintiffs’ counsel and that this confusion was due at least in part to the Government’s own administration of attorney contract approval and payment matters. Following the withdrawal of plaintiffs’ attorney in the fall of 1981, plaintiffs have attempted to obtain new counsel and have succeeded in that effort; the delays occasioned by the search for new counsel are excusable in light of Congress’ desire that Indian claimants have the benefit of counsel in presenting claims under the Indian Claims Act. On September 24, 1982 the court, by order, adopted the recommended decisions of the trial judge as the basis for its judgments in these cases and denied defendant’s motions to dismiss, with further proceedings before the trial judge.